Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 10-17 in the reply filed on 01/15/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20100107509.
Regarding claims 10 and 14, US20100107509 discloses a composition comprising water, alcohol, alkylene carbonates and fumed silica (claims 1 - 3 and 34 - 35).
.
Claim(s) 10 -11, and 14 - 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20110073270.
Regarding  claim 10, US20110073270 discloses a  composition  comprising a carrier ([0035]) and  silica  such  as  amorphous  silica made  from  water glass([0056]).
The carrier can be water and solvent such as aliphatic, cycloaliphatic or aromatic hydrocarbons that preferably comprise 5 to 15 carbons, or esters of aliphatic carboxylic acids in which the carboxylic acids preferably comprise 2 to 20 carbon atoms and the alcohol constituent of the ester preferably comprises 1 to 4 carbon atoms ([0036] and [0040]). 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The fraction of the organic solvent in the carrier liquid is selected to be greater than 20 wt. % ([0038])
The  solid  content  of  the  composition  is  10-60 wt%([0064]), thus  the  carrier  content  is  in  range  of  40 – 90 wt%.
The  fraction  of  the  silica  can  be  in the  range  of  0.1-20 wt% of  the  solid  weight  of  the  composition([0056])

Regarding claims 14 - 16, the solvent is at least partly formed of at least one alcohol that preferably comprises 1 to 10 carbon atoms. Exemplary alcohols are ethanol, n-propanol, isopropanol and butanol ([0041]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20110073270.
Regarding  claim 12, US20110073270 discloses a composition  comprising a carrier ([0035]) and  silica  such  as  amorphous  silica made  from  water glass([0056]).
The carrier can be water and solvent such as aliphatic, cycloaliphatic or aromatic hydrocarbons that preferably comprise 5 to 15 carbons, or esters of aliphatic carboxylic 
The  solid  content  of  the  composition  is  10-60wt%([0064]), thus  the  carrier  content  is  in  range  of  40 - 90wt%.
The fraction of the organic solvent in the carrier liquid is selected to be greater than 20 wt. % ([0038]). Thus  the  content  of  the  organic  solvent  such  as  ester  based  on the  composition  is  (40wt%-90wt%) *( 20wt%-100wt%)=8-90wt%
The  fraction  of  the  silica  can  be  in the  range  of  0.1-20wt% of  the  solid  weight  of  the  composition([0056]).  Thus the silica content based on the  composition  is (10 wt%-60wt%)*(0.1 wt%-20wt%) =0.01-12wt%.
Therefore, the  ratio  of  the  ester  to silica  overlaps or  encompasses  with  the  claimed  ratio.
The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" or  “encompassing” ranges, and overlapping  or  encompassing ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding  claims 13  and  17, US20110073270 discloses a  composition  comprising a carrier ([0035]) and  silica(binder) such  as  amorphous  silica made  from  water glass([0056]).

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The solid content of the composition is 10 - 60wt% ([0064]). The fraction of the organic solvent in the carrier liquid is selected to be greater than 20 wt% ([0038]). The  fraction  of  the  silica  can  be  in the  range  of  0.1 - 20wt% of  the  solid  weight  of  the  composition([0056]).  But  it  is  silent  about the  content  as  applicant  sets  forth  in the claims.
However, US20110073270 discloses that the composition can be produced and distributed as a ready-to-use size or produced and distributed in concentrated from. The suitable amounts of solid components, the optional further components and the solvent components are mixed together to produce a ready-to-use size ([0066]). Further characteristic parameters of the size composition can be adjusted depending on both the desired use of the size composition ([0067]).Thus, it  would  have  been  obvious  to one  or  ordinary  skill  in the  art  before the  effective  filing  date of  the  instant  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731